 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 1Page
                                                                 of 101 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:213
                                                                                    ID
                                      #:250


 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     SCOTT D. TENLEY (Cal. Bar No. 298911)
 4   Assistant United States Attorney
          8000 United States Courthouse
 5        411 West Fourth Street
          Santa Ana, California 92701
 6        Telephone: (714) 338-2829
          Facsimile: (714) 338-3561
 7        E-mail:    scott.tenley@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                             UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     IN THE MATTER OF: THE SEARCH OF          No. 8:19-MJ-00437-DFM
12   RESIDENCE LOCATED AT 25792
     NELLIE GAIL ROAD, LAGUNA HILLS,          GOVERNMENT’S APPLICATION TO STAY
13   CALIFORNIA                               RULE 41 LITIGATION PENDING RELATED
                                              PROCEEDINGS IN FEDERAL BANKRUPTCY
14                                            COURT

15                                            Hearing Date:      To Be Determined
                                              Hearing Time:      To Be Determined
16

17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Scott D. Tenley,
21   hereby files its ex parte application to stay Rule 41 litigation
22   pending resolution of related proceedings in federal bankruptcy
23   court.
24        Movant opposes the government’s application and intends to file
25   a written response no later than December 6, 2019.
26        This application is based upon the attached memorandum of points
27   and authorities, the Declaration of Scott D. Tenley and attached
28   exhibits, the files and records in this case, and such further
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 2Page
                                                                 of 102 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:214
                                                                                    ID
                                      #:251


 1   evidence and argument as the Court may permit.

 2   Dated: November 26, 2019              Respectfully submitted,

 3                                         NICOLA T. HANNA
                                           United States Attorney
 4
                                           BRANDON D. FOX
 5                                         Assistant United States Attorney
                                           Chief, Criminal Division
 6
                                                 /s/
 7                                         SCOTT D. TENLEY
                                           Assistant United States Attorney
 8
                                           Attorneys for Plaintiff
 9                                         UNITED STATES OF AMERICA

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 3Page
                                                                 of 103 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:215
                                                                                    ID
                                      #:252


 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.   INTRODUCTION
 3        Movant Brendan Flaherty (“Flaherty”) is the target of an ongoing

 4   federal criminal investigation.        During the course of that

 5   investigation, the Federal Bureau of Investigation (“FBI”) executed a

 6   search warrant at Flaherty’s residence and seized a black tower

 7   computer and other digital devices, and                                    .

 8   Flaherty’s former employer, referred to herein as “Warrior Golf,”

 9   contends the black tower computer and other digital devices are its

10   property, not Flaherty’s, and has issued a subpoena to the United

11   States Attorney’s Office (“USAO”) seeking a forensic copy of those

12   devices for its use during pending bankruptcy proceedings.             Flaherty

13   has moved the bankruptcy court to quash the subpoena, and that motion

14   is not yet fully briefed.

15        The government anticipates that in ruling on the motion to

16   quash, the bankruptcy court will resolve the disputed ownership issue

17   – i.e., whether the digital devices are the property of Flaherty or

18   Warrior Golf.    Because that ownership issue is one this Court may

19   also have to resolve in ruling on Flaherty pending motion for return

20   of property (the “Rule 41 Motion”), this Court should stay the Rule

21   41 Motion until the bankruptcy court has ruled on Flaherty’s motion

22   to quash.   Staying the Rule 41 Motion is in the interest of

23   efficiency and economy, as Flaherty and Warrior Golf are both parties

24   to the bankruptcy proceeding and are fully capable of litigating

25   their ownership dispute in that forum.         Proceeding on both tracks

26   would be inefficient, and would raise the threat of conflicting or

27   inconsistent rulings.     For these reasons and thus explained more

28   fully below, the Rule 41 Motion should be stayed.
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 4Page
                                                                 of 104 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:216
                                                                                    ID
                                      #:253


 1   II.   STATEMENT OF PERTINENT FACTS
 2         According to Flaherty’s motion to quash, “Flaherty is the

 3   founder and former chief operating officer (under various titles) of

 4   [Warrior Golf].    Flaherty initially founded Warrior Custom Golf,

 5   which manufactures and sells custom golf clubs.           Subsequently,

 6   Flaherty founded [other related entities] which are primarily in the

 7   business of owning and managing golf courses.”           (Tenley Decl. Ex. 1

 8   at ¶ 6) (Flaherty motion to quash).)         Warrior Golf has filed for

 9   Chapter 11 bankruptcy in the Southern District of Texas.             In re

10   Westwind Manor Resort Association, Inc., Case No. 19-50025 (DRJ)

11   (S.D. Tex.).    Shortly before Warrior Golf filed for bankruptcy,

12   Flaherty resigned from Warrior Golf.         (Id. at ¶ 8.)

13         The FBI is investigating Flaherty for suspected violations of 18

14   U.S.C. §§ 152 (concealment of assets, false oaths and claims,

15   bribery), 371 (conspiracy), 1341 (mail fraud) and 1343 (wire fraud),

16   and other related offenses.       In connection with that investigation,

17   on June 4, 2019, the FBI executed a search warrant at Flaherty’s

18   residence and on his vehicle and seized several digital devices and

19                       The search warrant application is sealed.

20         On or around October 28, 2019, Warrior Golf issued a subpoena to

21   the USAO requesting the production of four digital devices seized

22   during the search of Flaherty’s residence.1          (Lesnick Decl. Ex. E.)

23   In the subpoena, Warrior Golf asserted that those four digital

24

25

26
           1Those four digital devices are described as: (1) Scan Disk USB
27   32GB; (2) Black USB with Russel Thiessen label; (3) black tower
     computer with USB Roboform and USB hard drive WD elements; and (4)
28   ACER ATC computer tower.” (Lesnick Decl. Ex. E at ¶ 2 to subpoena
     attachment.)
                                      2
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 5Page
                                                                 of 105 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:217
                                                                                    ID
                                      #:254


 1   devices “are property of [Warrior Golf’s bankruptcy] Estates pursuant

 2   to 11 U.S.C. Section 541.”       (Id. at ¶ 5 to subpoena attachment.)

 3        On November 19, 2019, Flaherty moved to quash the subpoena in

 4   the bankruptcy court.     (Tenley Decl. Ex. 1.)       In the motion to quash,

 5   Flaherty asserted that the seized digital devices “are the personal

 6   property of Flaherty and his family.”         (Id. at ¶ 11.)     In connection

 7   with the motion to quash, Warrior Golf and Flaherty entered into a

 8   stipulation regarding a briefing, hearing, and deposition schedule,

 9   which called for Warrior Golf to file an opposition brief thirty days

10   after the filing of the motion (i.e., December 18, 2019), for

11   Flaherty to file a reply brief fifteen days later (i.e., January 2,

12   2020), and for the bankruptcy court to conduct a hearing on January

13   27, 2020.   (Tenley Decl. Ex. 2.)

14   III. ARGUMENT
15        A.     Legal Standard
16        “A district court has inherent power to control the disposition

17   of the causes on its docket in a manner which will promote economy of

18   time and effort for itself, for counsel, and for litigants.”              Landis

19   v. North Am. Co., 299 U.S. 248, 254–55 (1936); see also Air Line

20   Pilots Ass’n v. Miller, 523 U.S. 866, 878 n.6 (1998) (quoting

21   Landis); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)

22   (same).   For this reason, a district court has discretion to stay

23   proceedings pending before it.       See Gold v. Johns–Manville Sales

24   Corp., 723 F.2d 1068, 1077 (3d Cir. 1983) (stating that the authority

25   to stay proceedings derives from the power of every court to manage

26   the cases on its docket and ensure a fair and efficient adjudication

27   of the matters at hand); Mediterranean Enter. v. Ssangyong Corp., 708

28   F.2d 1458, 1465 (9th Cir. 1983).          In exercising such discretion, the

                                           3
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 6Page
                                                                 of 106 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:218
                                                                                    ID
                                      #:255


 1   court “must weigh competing interests and maintain an even balance.”

 2   Landis, 299 U.S. at 254–55.

 3        The Supreme Court has stated:

 4        A stay is not a matter of right, even if irreparable injury
          might otherwise result. It is instead an exercise of
 5        judicial discretion, and the propriety of its issue is
          dependent upon the circumstances of the particular case.
 6        The party requesting a stay bears the burden of showing
          that the circumstances justify an exercise of that
 7        discretion.

 8   Nken v. Holder, 556 U.S. 418, 433–34 (2009).          In Nken, the Supreme

 9   Court articulated four factors a court should consider in deciding

10   whether to grant an application for a stay: “(1) whether the stay

11   applicant has made a strong showing that he is likely to succeed on

12   the merits; (2) whether the applicant will be irreparably injured

13   absent a stay; (3) whether issuance of the stay will substantially

14   injure the other parties interested in the proceeding; and (4) where

15   the public interest lies.”       Nken, 556 U.S. at 434.       The first two

16   factors are the most critical.       Id.

17        B.    The Rule 41 Litigation Should Be Stayed
18        Here, the equities weigh in favor of granting a stay of the Rule

19   41 Motion pending the resolution of Flaherty’s motion to quash in the

20   bankruptcy court.

21        First, the government is likely to succeed when the Rule 41

22   motion is heard on the merits.       “The burden of proof on a Rule 41(g)

23   motion depends on when the defendant files the motion.            When a motion

24   for return of property is made before an indictment is filed (but a

25   criminal investigation is pending), the movant bears the burden of

26   proving both that the [property’s] seizure was illegal and that he or

27   she is entitled to lawful possession of the property.”            United States

28   v. Gladding, 775 F.3d 1149, 1152 (9th Cir. 2014) (quoting United

                                           4
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 7Page
                                                                 of 107 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:219
                                                                                    ID
                                      #:256


 1   States v. Martinson, 809 F.2d 1364, 1369 (9th Cir. 1987)).             In this

 2   case, Flaherty has not made any showing, or even alleged, that the

 3   digital devices and                        were illegally seized.2      Nor

 4   could he reasonably do so, as the items were seized pursuant to a

 5   duly-authorized federal search warrant.3         Accordingly, his motion is

 6   likely to fail.

 7        While the government will not suffer irreparable injury absent a

 8   stay, the stay “will promote economy of time and effort for itself,

 9   for counsel, and for litigants.”          Landis, 299 U.S. at 254–55.      In

10   addition to establishing the illegality of the seizure, Flaherty must

11   also establish he is entitled to “lawful possession” of the property

12   seized.    Gladding, 775 F.3d at 1152.       The government anticipates the

13   Rule 41 Motion will therefore require this Court to determine whether

14   the black tower computer that is featured in Flaherty’s motion is

15   Flaherty’s property or the property of his former employer, Warrior

16   Golf.4    (See Mtn. at 4 (identifying facts supporting an ownership

17   interest in only the black tower computer but not any other seized

18   digital devices).)     Flaherty and Warrior Golf are litigating that

19
          2 Indeed, in the case on which Flaherty relies most heavily,
20
     Ramsden v. United States, 2 F.3d 322 (9th Cir. 1993), the property
21   that was ordered returned was “illegally seized.”
          3 Flaherty may argue that he cannot challenge the legality of
22   the search without access to the search warrant application. But a
     party is not entitled to sealed search warrant materials prior to
23   indictment, see Matter of EyeCare Physicians of Am., 100 F.3d 514,
     518 (7th Cir. 1996), and filing a Rule 41 Motion does not create such
24   a right for Flaherty.
          4 While Warrior Golf has not yet asserted that any of the other
25
     digital devices are its property, the government is not aware that
26   Warrior Golf has excluded that possibility. Indeed, Flaherty has
     stated that he used all of the devices for both business and personal
27   purposes. (See Tenley Decl. Ex. 1 at ¶ 11 (motion to quash asserting
     that “Flaherty and his family used their computers for a variety of
28   purposes, including for personal, business, and entertainment uses”).

                                           5
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 8Page
                                                                 of 108 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:220
                                                                                    ID
                                      #:257


 1   issue, among others, through Flaherty’s motion to quash in the

 2   bankruptcy case.5    It is far more efficient to litigate the disputed

 3   ownership issue in the bankruptcy case, where both Warrior Golf and

 4   Flaherty are represented parties, than in this case, where the

 5   government would be required to assert Warrior Golf’s position by

 6   proxy.   Simultaneous litigation of the disputed ownership interest in

 7   different forums also creates the danger of conflicting or

 8   inconsistent rulings.     Relatedly, the bankruptcy court ruling could

 9   have preclusive effect on the Rule 41 Motion.

10        Third, Flaherty will not suffer irreparable injury if a stay is

11   granted.    The requested stay is for a limited time – until the

12   bankruptcy court decides Flaherty’s motion to quash.             The parties in

13   that proceeding have stipulated to an orderly briefing schedule, with

14   a hearing on January 27, 2020.       (Tenley Decl. Ex. 2.)       Flaherty’s

15   likely claims of irreparable injury should be rejected.             Flaherty’s

16   bankruptcy counsel contends that the digital devices contain

17   “relevant personal information, including without limitation

18   financial records and documents” that may be necessary for pending

19   court matters.    (Lesnick Decl. ¶ 7.)       However, Flaherty has not

20   identified any specific documents he requires for purposes of his

21   defense, his basis for believing they reside on the seized digital

22   devices, or some indication that these documents are unavailable from

23   other sources (such as financial institutions or cloud back-ups, for

24   example).

25

26

27        5 Counsel to Warrior Golf has advised the government that
     Warrior Golf’s ownership of the digital devices that are the subject
28   of the subpoena will feature prominently in its opposition to
     Flaherty’s motion to quash.
                                      6
 Case 8:19-cv-02362-JLS-DFM
      8:19-mj-00437-DUTY *SEALED*
                            Document
                                  Document
                                     15-4 Filed
                                            23 12/09/19
                                                Filed 11/26/19
                                                          Page 9Page
                                                                 of 109 of
                                                                         Page
                                                                           10 ID
                                                                              Page
                                                                                 #:221
                                                                                    ID
                                      #:258


 1        Flaherty may also argue that he will be injured if the Court

 2   does not immediately rule on the return of                            he

 3   purportedly needs to fund his defense in this investigation and the

 4   bankruptcy proceeding.      However, in support of that argument, he has

 5   provided only a hearsay declaration from his counsel stating that he

 6   “may be required to sell the                            in order to fund his

 7   litigation and defense.”      (Uyeda Decl. ¶ 12) (emphasis added).          The

 8   possibility that Flaherty may, at some unspecified future date, need

 9   to sell the                      does not establish irreparable injury.

10   Moreover, Flaherty has not presented any non-hearsay evidence

11   regarding his ability to pay his legal costs, such as his own

12   declaration, a financial affidavit, or other information regarding

13   his assets and liabilities that would render his counsel’s assertion

14   credible.

15        Finally, the stay is in the public interest.           The public has a

16   strong interest in the “fair and efficient prosecution of criminal

17   laws.”   S.E.C. v. Nicholas, 569 F. Supp. 2d. 1065, 1067, 1072 (C.D.

18   Cal. 2008) (staying civil action, in part, because of the public’s

19   “vital interest” in the outcome of a related criminal case).               It is

20   plainly inefficient for the government to be dragged into a private

21   dispute regarding the ownership of digital devices when the two

22   feuding parties are already engaged in litigation on that very issue

23   in another forum.     On the other hand, it would be more efficient for

24   Warrior Golf to create, in the first instance, a factual record

25   regarding its claim to ownership of the black tower computer and

26   other digital devices.      Based on that developed record, the

27   government and the Court can therefore more efficiently respond to

28   and resolve (respectively) Flaherty’s Rule 41 Motion.            The public

                                           7
 Case
   Case
      8:19-mj-00437-DUTY
         8:19-cv-02362-JLS-DFM
                          *SEALED*
                                Document
                                    Document
                                         15-4 23
                                               Filed
                                                  Filed
                                                     12/09/19
                                                        11/26/19
                                                               Page
                                                                 Page
                                                                    10 10
                                                                       of 10
                                                                          of 10
                                                                              Page
                                                                                Page
                                                                                   ID ID
                                        #:259
                                        #:222


 1   also has an interest in the government’s devotion of its attention

 2   and resources to the ongoing criminal investigation of Flaherty,

 3   rather than ancillary matters that distract from that investigation.

 4         In sum, the balance of the equities weighs in favor of a stay,

 5   as it will promote efficiency and economy, and is in the public

 6   interest.

 7   IV.   CONCLUSION
 8         For the foregoing reasons, the government respectfully requests

 9   that this Court stay the Rule 41 Motion until such time as the

10   bankruptcy court rules on Flaherty’s Motion to Quash.

11         Alternatively, the government requests that the Court enter a

12   briefing and hearing schedule that allows for the government to file

13   its opposition brief on or after December 20, 2019 (or two days after

14   Warrior Golf files its opposition to Flaherty’s motion to quash in

15   the bankruptcy proceeding, which is currently set for December 18,

16   2019, whichever is later).

17

18

19

20

21

22

23

24

25

26

27

28

                                            8
